                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA                  Honorable Douglas E. Arpert

                     V.                     Mag. No. 19-1518-08 (DEA)

  ALTERRICK LIVINGSTON                      RELEASE ORDER
     a/k/a “Dookie”

      This matter having been opened to the Court by petition for review of

conditions of release by the United States Pretrial Services Agency for the

District of New Jersey (“Pretrial Services”), by Lura Jenkins, and the parties in

agreement with Pretrial Services that the conditions of release for the

Defendant ordered by the Court on July 3, 2019 shall remain unchanged; and

for good cause shown,

      IT IS, therefore, on this 5th day of December, 2019,

      ORDERED that the arrest warrant signed by the Court on December 4,

2019 and lodged as a detainer be lifted, and the Defendant be released

immediately under the pre-existing conditions of supervision as ordered by the

Court on July 3, 2019.




                                      Honorable D ugla E. Arpert
                                      United State Magi trate Judge




                                        1
